                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO

 In re:                                          ) Case No. 17-17361
                                                 ) Chapter 11
 RICHARD M. OSBORNE                              )
                                                 ) Judge Arthur I. Harris
                  Debtor                         )

            LIMITED OBJECTION OF CITIZENS BANK, N.A. TO
 “DIANE OSBORNE’S MOTION FOR A MODIFICATION OF THE AGREED ORDER
   FOR ALLOWANCE OF ADMINISTRATIVE CLAIM PURSUANT TO 11 U.S.C.
                      §507(A)(1) [DOCKET 375]”

          Citizens Bank, N.A. fka RBS Citizens, N.A. dba Charter One (“Citizens”), by and through

counsel, objects to “Diane Osborne’s Motion for a Modification of the Agreed Order for

Allowance of Administrative Claim Pursuant to 11 U.S.C. §507(A)(1) [docket 375]” (the

“Motion”) [Doc. 401] for the limited purpose of prohibiting the use of certain escrowed funds held

by the Debtor for payment of any amounts which the Court may authorize the Debtor to pay to

Diane Osborne if the Motion is granted. In support of this Limited Objection, Citizens states as

follows:

          1.     On April 18, 2018, Citizens filed a proof of claim (the “Claim”) in the amount of

$8,076,373.53 plus other amounts as stated in the Claim. In the Statement of Claim, which is

attached as part of the Claim, the history of the secured obligations owed to Citizens is outlined in

detail. The Claim is designated by the Court as Claim No. 28. Since the filing of the proof of

claim, Citizens has received $150,000 from a sale of real property in the Wilson Land Properties

bankruptcy case (18-10514) and $50,000 from the sale of real property in this case. Receipt of an

additional approximately $9,000 from the sale of another property in the Wilson Land Properties

bankruptcy case is anticipated but not yet confirmed.

          2.     No objection has been filed to the Claim.

          3.     On December 21, 2018, this Court entered the Agreed Order Granting Motion of




17-17361-aih       Doc 415     FILED 03/16/19      ENTERED 03/16/19 17:28:31            Page 1 of 5
Richard M. Osborne to Sell a Parcel of Real Property Located at 7325 Reynolds Road, Mentor OH

[Doc. 317] (the “Sale Order”).

        4.     Pursuant to Paragraph 16 of the Sale Order:

               16.    After adjustments and payments at Closing of all amounts listed in
               paragraph 15 above, the remaining amount is estimated to be $187,714.66
               (the “Net Proceeds”). The Net Proceeds shall be paid by the Escrow Agent
               to Debtor, but only for Debtor to hold those funds in a separate and
               segregated DIP account subject to further court order.

        5.     Citizens takes no position as to whether Diane Osborne is entitled to be paid any

amounts for an alleged Domestic Support Obligation or otherwise.

        6.     The Net Proceeds remain subject to Citizens’ lien and consist of the proceeds from

the sale of Citizens’ collateral. (See Sale Order at paragraph D.)

        7.     To the extent that the Motion is granted in whole or in part, the Debtor should be

prohibited from using any of the Net Proceeds to pay any amounts which the Court authorizes the

Debtor to pay to Diane Osborne.

        WHEREFORE, Citizens respectfully requests that its Limited Objection be sustained and

that the Debtor be prohibited from using any of the Net Proceeds to pay any amounts which the

Court authorizes the Debtor to pay to Diane Osborne if the Motion is granted in whole or in part,

and for such other and further relief as may be allowable pursuant to applicable law or in equity.

                                      Respectfully submitted,

                                      /s/ Michael S. Tucker_______________
                                      Michael S. Tucker (0034398)
                                      ULMER & BERNE LLP
                                      1660 West 2nd Street, Suite 1100
                                      Cleveland, OH 44113-1448
                                      (216) 583-7120
                                      (216) 583-7121 (Fax)
                                      mtucker@ulmer.com
                                      Counsel for Citizens Bank, N.A. fka RBS Citizens, N.A.
                                      dba Charter One




2544029.1                                        2
17-17361-aih     Doc 415     FILED 03/16/19          ENTERED 03/16/19 17:28:31        Page 2 of 5
                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 16, 2019, a copy of the foregoing Limited Objection was
filed electronically. Notice of this filing will be sent to all parties registered to receive electronic
notices through the Court’s CM/ECF system as listed below. Parties may access this filing through
the Court’s PACER system.

        Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
        gamend@bdblaw.com, grichards@bdblaw.com

        Alison L. Archer on behalf of Interested Party Lakeland Community College
        alison.archer@ohioattorneygeneral.gov,
        Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
        noland@ohioattorneygeneral.gov

        Richard M. Bain on behalf of Interested Party Zachary B Burkons
        rbain@meyersroman.com, mnowak@meyersroman.com;jray@meyersroman.com

        Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
        abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

        Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
        abarnes@sandhu-law.com, bk1notice@sandhu-law.com

        Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
        rbarr@koehler.law, rbarr@koehler.law

        David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
        DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

        LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
        bknotice@clunkhoose.com

        Richard W. DiBella on behalf of Creditor Nationwide Mutual Fire Insurance Company
        rdibella@dgmblaw.com

        Stephen R. Franks on behalf of Creditor Bank of America, N.A.
        amps@manleydeas.com

        Stephen John Futterer on behalf of Creditor City of Willoughby
        sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

        Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by
        Merger to The Home Savings & Loan Company of Youngstown, Ohio
        mgazda@hendersoncovington.com




2544029.1                                          3
17-17361-aih      Doc 415      FILED 03/16/19          ENTERED 03/16/19 17:28:31          Page 3 of 5
        Heather E. Heberlein on behalf of Creditor First National Bank of Pennsylvania
        hheberlein@bdblaw.com, vgum@bdblaw.com

        Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
        dkaselak@peteribold.com, Cynthia@peteribold.com

        Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
        bk@hhkwlaw.com

        Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
        mmatheney@bdblaw.com, bhajduk@bdblaw.com

        Shannon M. McCormick on behalf of Creditor Center Street School Condominiums and
        coachhouses Unit Owners' Association, Inc.
        bankruptcy@kamancus.com

        Kelly Neal on behalf of Creditor The Huntington National Bank
        kelly.neal@bipc.com, donna.curcio@bipc.com

        David M. Neumann on behalf of Interested Party Zachary B Burkons
        dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

        Timothy P. Palmer on behalf of Creditor The Huntington National Bank
        timothy.palmer@bipc.com, donna.curcio@bipc.com

        Tricia L. Pycraft on behalf of Accountant Rea & Associates, Inc.
        tpycraft@ccj.com, bowman@ccj.com

        Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
        kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

        Kirk W. Roessler on behalf of Creditor Osborne Farms, LLC fka Huron Lime Company,
        LLC kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

        John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
        jrutter@ralaw.com

        Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
        fschwieg@schwieglaw.com

        Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
        fschwieg@schwieglaw.com

        Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
        msikora@sikoralaw.com, aarasmith@sikoralaw.com;mtroha@sikoralaw.com

        Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania



2544029.1                                       4
17-17361-aih     Doc 415     FILED 03/16/19         ENTERED 03/16/19 17:28:31         Page 4 of 5
        nsinn@bdblaw.com, kslatinsky@bdblaw.com

        Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
        rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

        Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
        atomko@sandhu-law.com, bk1notice@sandhu-law.com

        Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
        toole@buckleyking.com, young@buckleyking.com;heberlein@buckleyking.com

        Phyllis A. Ulrich on behalf of Creditor The Huntington National Bank
        bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com

        Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
        maria.d.giannirakis@usdoj.gov

        Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
        Scott.R.Belhorn@usdoj.gov



                                     /s/ Michael S. Tucker
                                     Michael S. Tucker (0034398)
                                     ULMER & BERNE LLP
                                     Counsel for Citizens Bank, N.A. fka RBS Citizens, N.A.
                                     dba Charter One




2544029.1                                       5
17-17361-aih     Doc 415     FILED 03/16/19         ENTERED 03/16/19 17:28:31        Page 5 of 5
